DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.
 

Election/Restrictions
To summarize the current election, the applicant elected group II and the species where osteoarthritis associated with articular cartilage is treated with a star-shaped bottle brush biomimetic proteoglycan composed of a synthetic backbone, to which is attached chondroitin sulfate. 

Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 10 recites the limitation "the at least one terminal primary amine group" in line 7.  There is insufficient antecedent basis for this limitation in the claim. In addition, the claim later recites a limitation on the overall number of primary amines to be about 1.05±0.7 which suggests the presence of one primary amine. Yet, the phraseology “at least one” implies the possibility of more than one terminal primary amine group which conflicts with the recited overall number of primary amines.
Dependent claims that are not elaborated upon are also indefinite because they depend from an indefinite claim and do not add clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 10, 12, and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vila Pahi et al. (US Patent No. 2006/0247204), Larsson et al. (previously cited) in view of Rhee et al. (previously cited) and Hermida et al. (previously cited).
Larsson et al. teach a conjugate of a sulfated glycosaminoglycan (GAG) and a polymeric carrier as a treatment for various conditions (see column 3 line 66-column 4 line 11 and lines 19-28). The carrier is a straight chain with functional groups along its backbone via which at least 20 GAG molecules are covalently bound (see column 4 lines 32-37). The backbone is may have a plurality of functional groups along its length that facilitate binding to the GAG molecules and three options are named that include carboxyl groups (see column 4 lines 54-60; instant claim 10).  Various synthetic polymers known to the artisan of ordinary skill and deemed appropriate for the 
Vila Pahi et al. teach that there are two kinds of chondroitin sulfate found in cartilaginous tissue, chondroitin-4-sulfate and chondroitin-6-sulfate (see paragraph 16). 
Rhee et al. teach the utility of polymer-GAG conjugates in treating a variety of conditions including arthritis in joints (see column 5 lines 22-32). Cartilage treatment is explicitly detailed (see column 12 lines 33-35). The material is also taught to include cells or drugs such as cytokines and growth factors (see column 5 lines 8-17; instant claims 14-16). Administration via injection into soft tissue is taught (see column 4 lines 59-61; instant claim 19). Rhee et al. go on to teach chondroitin sulfate as one of a small set of envisioned GAGs (see column 7 lines 19-22). The conjugate is structured as a core synthetic polymer to which is attached multiple GAG chains (see formulas 1-7). 
Hermida et al. teach the treatment of articular cartilage in a mammalian joint in patients with osteoarthritis via the intraarticular implantation of chondroitin sulfate and hyaluronic acid (see abstract, column 7 lines 37-57, and claim 1; instant claims 10, 12, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the embodiment of Larsson et al. where chondroitin sulfate is the GAG molecule and the backbone polymer has carboxyl groups along its length to serve as connection points for the GAG molecules. These choices would have been obvious because Larsson et al. detail these backbone functional groups amongst a small set of options as well as chondroitin sulfate amongst a small number of options for the attached GAGs. More specifically it would have been obvious to select chondroitin-4-sulfate as the chondroitin sulfate since it is one of the two varieties found in cartilaginous tissue, as taught by Vila Pahi et al. The connection of the chondroitin-4-sulfate to the backbone polymer via a terminal primary amine such that only one bond occurs, as desired by Larsson et al., requires the chondroitin-4-sulfate chains to contain only one primary amine. It further would have been obvious to administer this bottle brush polymer in combination with hyaluronic acid to treat osteoarthritis in a mammal as detailed by Hermida et al. via injection in a shoulder, knee, or sacroiliac joint (see instant claims 18-19). This choice would have been obvious because similar GAG–polymer conjugates were taught to treat arthritis by Rhee et al., the chondroitin-4-sulfate is naturally found in cartilage, and the combination of chondroitin sulfate and hyaluronic acid was known to be effective in treating articular cartilage negatively impacted by osteoarthritis. In light of the guidance by Rhee et al. to include cells, cytokines, or growth factors in GAG-polymer conjugates employed for .

Claims 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vila Pahi et al., Larsson et al. in view of Rhee et al. and Hermida et al. as applied to claims 10, 12, and 14-19 above, and further in view of Schultze et al. (previously cited), Brunsvold et al. (previously cited), and Lambert et al. (previously cited).
Larsson et al. in view of Vila Pahi et al., Rhee et al. and Hermida et al. render obvious the limitations of instant claim 10. The modified reference teaches aliphatic synthetic polymers as envisioned backbone polymers, but does not specifically name polyacrylic acid as the backbone polymer.
Brunsvold et al. teach that polyacrylic acid is an aliphatic polymer (see column 4 lines 5-6).
Schultze et al. teach graft copolymers of polysaccharides envisioned for topical application (see page 14 lines 1-2). Specifically, they detail the polymer as having a polymer backbone to which polysaccharide chains are connected via a linker (see page 14 lines 27-31). The backbone is derived from ethylenic monomers where acrylic acid is named (see page 14 lines 38-44 and page 15 lines 8-9). The polysaccharides 
In the context of an ingestable/injectable composition, Lambert et al. teach a combination of polyacrylic acid and chondroitin sulfate as a pharmaceutical support (see claim 15, column 4 lines 8-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polyacrylic acid as the backbone polymer employed in the method of Larsson et al. in view of Rhee et al. and Hermida et al. This modification would have been obvious because polyacrylic acid is embraced by the genus of aliphatic polymers that Larsson et al. detail, its use as a backbone in a polymer with polysaccharide side chains was known as detailed by Schultze et al., and its combination in an injectable combination with chondroitin sulfate was also known as detailed by Lambert et al. Therefore claims 11 and 13 are obvious over Vila Pahi et al., Larsson et al. in view of Rhee et al., Hermida et al., Brunsvold et al., Schultze et al., and Lambert et al. 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsson et al. in view of Vila Pahi et al., Rhee et al. and Hermida et al. as applied to claims 10, 12, and 14-19 or over Larsson et al. in view of Vila Pahi et al., Rhee et al., Hermida et al., Brunsvold et al., Schultze et al., and Lambert et al. as applied to claims 11 and 13 above, and each further in view of Shaw et al. (previously cited).
Larsson et al. in view of Vila Pahi et al., Rhee et al. and Hermida et al. as well as Larsson et al. in view of Vila Pahi et al., Rhee et al., Hermida et al., Brunsvold et al., 
Shaw et al. teach the injection of stem cells into the joint as a method of treating osteoarthritis (see abstract and paragraphs 10 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select stem cells taught by Shaw et al. as the cells to include in the method made obvious by the modified teachings of Larsson et al. Therefore claim 14 is obvious over Larsson et al. in view of Vila Pahi et al., Rhee et al., Hermida et al., and Shaw et al. as well as over Larsson et al. in view of Vila Pahi et al., Rhee et al., Hermida et al., Brunsvold et al., Schultze et al., Lambert et al., and Shaw et al.

Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsson et al. in view of Vila Pahi et al., Rhee et al. and Hermida et al. as applied to claims 10, 12, and 14-19 or over Larsson et al. in view of Vila Pahi et al., Rhee et al., Hermida et al., Brunsvold et al., Schultze et al., and Lambert et al. as applied to claims 11 and 13 above, and each further above, and further in view of Carson et al. (previously cited).
Larsson et al. in view of Vila Pahi et al., Rhee et al. and Hermida et al. as well as Larsson et al. in view of Vila Pahi et al., Rhee et al., Hermida et al., Brunsvold et al., Schultze et al., and Lambert et al. render obvious the limitations of instant claim 10. While growth factors are taught for inclusion, a particular variety is not detailed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select growth factors taught by Carson et al. as the cells to include in the method made obvious by the modified teachings of Larsson et al. Therefore claims 15-16 are obvious over Larsson et al. in view of Vila Pahi et al., Rhee et al., Hermida et al., and Carson et al. as well as over Larsson et al. in view of Vila Pahi et al., Rhee et al., Hermida et al., Brunsvold et al., Schultze et al., Lambert et al., and Carson et al.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsson et al. in view of Vila Pahi et al., Rhee et al. and Hermida et al. as applied to claims 10, 12, and 14-19 or over Larsson et al. in view of Vila Pahi et al., Rhee et al., Hermida et al., Brunsvold et al., Schultze et al., and Lambert et al. as applied to claims 11 and 13 above, and each further above, and further in view of Sakai et al. (previously cited).
Larsson et al. in view of Vila Pahi et al., Rhee et al. and Hermida et al. as well as Larsson et al. in view of Vila Pahi et al., Rhee et al., Hermida et al., Brunsvold et al., 
Sakai et al. teach the treatment of osteoarthritis in the spine by introduction of a treatment composition through the endplate that results in an increase in the amount of chondroitin sulfate that is present (see paragraphs 93 and 158). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method made obvious by the modified teachings of Larsson et al. to osteoarthritis in the spine by introduction of their composition through the endplate. This modification would have been obvious because Sakai et al. notes the occurrence of osteoarthritis in the spine and this administration path to treat it. Therefore claim 20 is obvious over Larsson et al. in view of Vila Pahi et al., Rhee et al., Hermida et al., and Sakai et al. as well as over Larsson et al. in view of Vila Pahi et al., Rhee et al., Hermida et al., Brunsvold et al., Schultze et al., Lambert et al., and Sakai et al.


Declaration
The declaration under 37 CFR 1.132 filed May 7, 2021 is insufficient to overcome the rejection of claims 10 and 12-20 based upon Larsson et al. in view of others as set forth in the last Office action and that newly applied in the current rejection because:  the declaration provides only assertions with no supporting evidence. The declarant states that chondroitin sulfate with 98-102% chondroitin-4-sulfate sodium salt was .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Response to Arguments
Applicant's arguments filed May 7, 2021 have been fully considered. In light of the amendments, the rejection under 35 USC 112(d) is withdrawn. The rejections under 35 USC 103 are modified with a new reference to address the new claim limitations.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615